Title: To George Washington from Ebenezer Stevens, 12 June 1781
From: Stevens, Ebenezer
To: Washington, George


                        
                            Sir,
                            Artillery Park 12th June 1781
                        
                        I take the liberty of recommending Mr Saml Whiting first Lieut. in the 2d Regimt of Artillery, for his
                            Discharge from the 14th of last March, on account of his having received a Captaincy from the State of Connecticut. I am
                            Your Excellency’s Most Obedt. Huml. servt
                        
                            E: Stevens Lt Colo. 2d Regt of Artillery

                        
                    